12 So. 3d 889 (2009)
Rejon MOWATT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1131.
District Court of Appeal of Florida, Fourth District.
June 24, 2009.
Rehearing Denied August 5, 2009.
Leonard P. Fenn of DeFabio and Fenn, P.A., Miami, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Laura Fisher Zibura, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Nichols v. State, 10 So. 3d 1150 (Fla. 4th DCA 2009).
STEVENSON, HAZOURI and LEVINE, JJ., concur.